
	
		I
		111th CONGRESS
		1st Session
		H. R. 707
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Ms. Castor of Florida
			 (for herself, Mr. Abercrombie,
			 Mr. Barrow,
			 Mr. Bilirakis,
			 Mr. Bishop of Georgia,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Ms. Bordallo,
			 Mr. Boswell,
			 Ms. Corrine Brown of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Buchanan,
			 Mr. Burton of Indiana,
			 Mr. Butterfield,
			 Mr. Carter,
			 Mr. Chandler,
			 Mr. Childers,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cohen, Mr.
			 Conyers, Mr. Courtney,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. DeFazio,
			 Mr. Delahunt,
			 Mr. Edwards of Texas,
			 Mr. Ellison,
			 Mr. Farr, Mr. Filner, Mr.
			 Foster, Mr. Frank of
			 Massachusetts, Mr. Franks of
			 Arizona, Mr. Gonzalez,
			 Mr. Gordon of Tennessee,
			 Mr. Grayson,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Holden,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Ms. Jackson-Lee of
			 Texas, Mr. Johnson of
			 Georgia, Mr. Kagen,
			 Mr. Kennedy,
			 Mr. Kildee,
			 Mr. Kind, Ms. Kirkpatrick of Arizona,
			 Mr. Kissell,
			 Mr. Klein of Florida,
			 Ms. Kosmas,
			 Mr. Langevin,
			 Mr. LaTourette,
			 Ms. Lee of California,
			 Mr. Lujan,
			 Mr. Massa,
			 Ms. Matsui,
			 Mr. McDermott,
			 Mr. McMahon,
			 Mr. Meek of Florida,
			 Ms. Moore of Wisconsin,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Petri,
			 Mr. Pierluisi,
			 Mr. Putnam,
			 Mr. Rodriguez,
			 Mr. Rogers of Alabama,
			 Mr. Ross, Mr. Rothman of New Jersey,
			 Mr. Ruppersberger,
			 Mr. Ryan of Ohio,
			 Mr. Sablan,
			 Mr. Schiff,
			 Mrs. Schmidt,
			 Mr. Sestak,
			 Mr. Shuster,
			 Mr. Tanner,
			 Mrs. Tauscher,
			 Mr. Terry,
			 Mr. Thompson of Mississippi,
			 Mr. Tierney,
			 Mr. Tonko,
			 Ms. Woolsey,
			 Mr. Schrader,
			 Mr. Doyle,
			 Ms. Kaptur,
			 Ms. Schwartz,
			 Ms. Sutton,
			 Mr. Platts,
			 Mr. Minnick,
			 Mr. Taylor,
			 Mr. Boccieri,
			 Ms. Pingree of Maine,
			 Mr. Schauer,
			 Mr. Hall of New York,
			 Mr. Berry,
			 Mr. Cleaver,
			 Mr. Gutierrez,
			 Mr. Hinojosa,
			 Mr. Bishop of New York,
			 Mr. Carnahan, and
			 Mr. Arcuri) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To provide monthly vouchers to members of the Armed
		  Forces serving in overseas operations, or hospitalized due to a disease or
		  injury incurred as a result of service in such operations, that a member may
		  transfer to another person to permit the person to mail, without charge,
		  correspondence and small parcels to members of the Armed
		  Forces.
	
	
		1.Short titleThis Act may be cited as the
			 Home Front to Heroes Postal Benefits
			 Act.
		2.Postal benefits
			 program for sending free mail to members of the Armed Forces serving in certain
			 overseas operations and hospitalized members
			(a)Availability of
			 postal benefitsThe Secretary
			 of Defense, in consultation with the United States Postal Service, shall
			 provide for a program under which postal benefits are provided during fiscal
			 year 2010 to qualified individuals in accordance with this section.
			(b)Qualified
			 individualIn this section,
			 the term qualified individual means a member of the Armed Forces
			 described in subsection (a)(1) of section 3401 of title 39, United States Code,
			 who is entitled to free mailing privileges under such section.
			(c)Postal benefits
			 described
				(1)VouchersThe postal benefits provided under the
			 program shall consist of such coupons or other similar evidence of credit (in
			 this section referred to as a voucher) to permit a person
			 possessing the voucher to make a qualified mailing to any qualified individual
			 without charge using the Postal Service. The vouchers may be in printed,
			 electronic, or such other format as the Secretary of Defense, in consultation
			 with the Postal Service, shall determine to be appropriate.
				(2)Qualified
			 mailingIn this section, the term qualified mailing
			 means the mailing of a single mail piece which—
					(A)is first-class mail (including any sound-
			 or video-recorded communication) not exceeding 13 ounces in weight and having
			 the character of personal correspondence or parcel post not exceeding 15 pounds
			 in weight;
					(B)is sent from
			 within an area served by a United States post office; and
					(C)is addressed to
			 any qualified individual.
					(3)Coordination
			 rulePostal benefits under the program are in addition to, and
			 not in lieu of, any reduced rates of postage or other similar benefits which
			 might otherwise be available by or under law, including any rates of postage
			 resulting from the application of section 3401(b) of title 39, United States
			 Code.
				(d)Number of
			 vouchersA member of the
			 Armed Forces shall be eligible for one voucher for every month (or part of a
			 month) during fiscal year 2010 in which the member is a qualified individual.
			 Subject to subsection (f)(2), a voucher earned during fiscal year 2010 may be
			 used after the end of such fiscal year.
			(e)Transfer of
			 vouchersA qualified
			 individual may transfer a voucher to a member of the family of the qualified
			 individual, a nonprofit organization, or any other person selected by the
			 qualified individual for use to send qualified mailings to the qualified
			 individual or other qualified individuals.
			(f)Limitations on
			 use; durationA voucher may not be used—
				(1)for more than one qualified mailing,
			 whether that mailing is a first-class letter or a parcel; or
				(2)after the expiration date of the voucher,
			 as designated by the Secretary of Defense.
				(g)RegulationsNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Defense (in consultation with the Postal Service) shall prescribe such
			 regulations as may be necessary to carry out the program, including—
				(1)procedures by
			 which vouchers will be provided or made available in timely manner to qualified
			 individuals; and
				(2)procedures to
			 ensure that the number of vouchers provided or made available with respect to
			 any qualified individual complies with subsection (d).
				(h)Transfers of
			 funds to Postal Service
				(1)Based on
			 estimatesThe Secretary of Defense shall transfer to the Postal
			 Service, out of amounts available to carry out the program and in advance of
			 each calendar quarter during which postal benefits may be used under the
			 program, an amount equal to the amount of postal benefits that the Secretary
			 estimates will be used during such quarter, reduced or increased (as the case
			 may be) by any amounts by which the Secretary finds that a determination under
			 this subsection for a prior quarter was greater than or less than the amount
			 finally determined for such quarter.
				(2)Based on final
			 determinationA final determination of the amount necessary to
			 correct any previous determination under this section, and any transfer of
			 amounts between the Postal Service and the Department of Defense based on that
			 final determination, shall be made not later than six months after the
			 expiration date of the final vouchers issued under the program.
				(3)Consultation
			 requiredAll estimates and determinations under this subsection
			 of the amount of postal benefits under the program used in any period shall be
			 made by the Secretary of Defense in consultation with the Postal
			 Service.
				
